501 U.S. 1282
112 S. Ct. 38
115 L. Ed. 2d 1118
Warren McCLESKEY, petitioner,v.Michael BOWERS, Attorney General of Georgia, et al.
No. 91-5901
Supreme Court of the United States
September 25, 1991

The
application for stay of execution of sentence of death, presented to Justice KENNEDY and by him referred to the Court, is denied. The petition for writ of certiorari to the United States Court of Appeals for the Eleventh Circuit is denied.
Justice MARSHALL dissenting:
Adhering to my view that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 231, 96 S. Ct. 2909, 2973, 49 L. Ed. 2d 859 (1976), I would grant the application for stay of execution and the petition for a writ of certiorari and vacate the death sentence in this case.
Justice BLACKMUN would grant the application for stay and the petition for a writ of certiorari.


1
Justice STEVENS would grant the application for stay.